DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 4-22 allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claimed invention includes a system (or method) comprising: a plurality of confined space internal monitoring devices configured to acquire monitoring data from a confined space; a point monitor case comprising a plurality of point monitoring case ports configured to be electrically coupled to the plurality of confined space internal monitoring devices; a centralized monitoring station cabinet configured to be communicatively connected to the point monitor case, the centralized monitoring station cabinet comprising: a display, a processor, and a centralized monitoring application configured to execute on the processor and comprising a local user interface, the local user interface comprising: instructions, for each confined space of a plurality of confined spaces being monitored, the instructions including: an instruction to display a number of workers in proximity to the confined space, an instruction to display at least one camera feed from a camera located at a confined space, an instruction to display a plurality of control buttons configured to control the plurality of confined space internal monitoring devices, and an instruction to display a plurality of gas sensor indicators; a hub communicatively interposed between the point monitor case and the centralized monitoring 
RICE, II et al. (Hereafter, “Rice”) [US 2017/0351923 A1] discloses systems for monitoring a confined space include image sensors, such as cameras, and access control devices, such as intercoms and scanning devices, positioned within the interior and external to the confined space [See Rice, Abstract]. Sensors for detecting hazardous materials, light sources, and audio output devices, such as speakers, may also be positioned within the confined space [See Rice, Abstract]. Equipment within the confined space may be explosion proof or intrinsically safe and rated for use in hazardous areas [See Rice, Abstract]. A first single electrical cable, such as a multi-core cable, may engage all of the system components external to the confined space to power components [See Rice, Abstract]. A second single electrical cable may engage all of the components within the confined space to the power components [See Rice, Abstract]. A monitoring station may receive video, audio, sensor, and access data from the system equipment and generate alarms and notifications responsive to unauthorized access attempts, hazardous materials, or irregular user incidents [See Rice, Abstract].

For example, the monitoring station 110 may include a local server configured to execute software for streaming or recording video data or audio data associated with the confined space 102 [See Rice, 0020]. The monitoring station 110 may also be configured to execute software for monitoring the confined space 102, e.g., by outputting video data, audio data, or other types of data associated with the confined space 102 to one or more display devices [See Rice, 0020]. One or more second cameras 118(2) may also be positioned within the confined space 102 [See Rice, 0027]. The second camera(s) 118(2) may be oriented to monitor the interior 106 of the confined space 102, such as to determine the presence, absence, and movements of personnel, verify that personnel are utilizing proper safety equipment, verify that no unauthorized entry or exit of the confined space 102 occurred, and so forth [See Rice, 0027].
FIG. 2 is a diagram 200 illustrating the exchange of data between the monitoring station 110 and other components 202 of the system 100 [See Rice, 0030]. As discussed with regard to FIG. 1, the monitoring station 110 may be in wired or wireless communication with access control stations 116 and cameras 118 located within and external to the confined space 102 
For example, the monitoring station 110 may receive video data 204(1) from cameras 118(2) located within the interior 106 of the confined space 102, as well as from cameras 118(1) located outside of the confined space 102 [See Rice, 0031]. The video data 204(1) may be streamed for output on displays associated with the monitoring station 110 [See Rice, 0031]. The video data 204(1) may also be stored in local storage associated with the monitoring station 110 [See Rice, 0031]. In some implementations, one or more cameras 118 may also store video data 204(1) in local storage associated with the camera(s) 118 [See Rice, 0031]. In one implementation, in addition to storing the video data 204(1) locally, the monitoring station 110 may also provide the video data 204(1) to data storage 206 remote from the monitoring station 110, such as one or more servers accessible to the monitoring station 110 via one or more networks [See Rice, 0031]. For example, an operational site may include multiple confined spaces 102, each associated with a respective local monitoring station 110, while a designated remote monitoring station associated with the data storage 206 may receive data from the local monitoring stations 110 [See Rice, 0031].
The monitoring station 110 may provide control commands 210(1) to the camera(s) 118 [See Rice, 0032]. In some implementations, one or more of the cameras 118 may be moveable, and the control commands 210(1) may be used to modify the orientation and viewing area 
The server(s) 302 may also execute computer instructions to control various parameters of equipment within and outside of the confined space 102 and to compare data received from the equipment, such as sensor data 214, with threshold parameters [See Rice, 0044]. For example, if a sensor value indicated by a gas detector 122 exceeds a threshold value, the server(s) 302 may be configured to cause an alarm or notification to be generated [See Rice, 0044]. As such, the monitoring station 110 may include one or more local servers 302, which may be used to store data and execute computer instructions, such as software to stream and output video data from one or more cameras 118 on one or more displays 304 [See Rice, 0044]. In some cases, remote data storage 206 may be associated with a remote monitoring station 308 [See Rice, 0045]. For example, a remote monitoring station 308 may be used to monitor, control, or coordinate the activities of multiple monitoring stations 110 associated with 
The monitoring station 110 may additionally include one or more wireless transceivers 310, which may be used to communicate with remote data storage 206, remote monitoring stations 308, or one or more system 300 components 202 [See Rice, 0046]. For example, any of the components described with regard to FIGS. 1-3 that may communicate data with the monitoring station 110 via a cable may instead communicate with the monitoring station 110 via the wireless transceiver(s) 310 [See Rice, 0046]. In some implementations, one or more components of the system 300 may be configured to communicate with the monitoring station 110 using both wired and wireless methods to provide redundancy in the case of damage or malfunction [See Rice, 0046].
The map area 404 may also include one or more user indicators 406 indicative of the locations of one or more users 124 within a confined space 102 or the surrounding area [See Rice, 0051]. For example, the user indicators 406 may include pins, arrows, or other types of cursors indicative of a particular location within the map area 404, and in some cases, an identifier indicative of a particular user 124 [See Rice, 0051]. FIG. 5 is a diagram 500 depicting one possible implementation of a display output depicting video data 204 received from one or more cameras 118 associated with a confined space 102 [See Rice, 0054]. The computing device 602 may include one or more hardware processor(s) 606 (processors) configured to execute one or more stored instructions [See Rice, 0058]. The processor(s) 606 may include one or more cores [See Rice, 0058].
between the point monitor case and the centralized monitoring station cabinet, the hub comprising a wireless access point, an aggregator, and a graphical user interface, the graphical user interface configured to display, on a user mobile device, an aggregated current state comprising a combination of states of the plurality of confined spaces connected to the hub, the combination of states comprising a combination of data generated by the instructions; and wherein the aggregator is configured to aggregate a plurality of data streams from the plurality of point monitoring case ports connected to the plurality of confined space internal monitoring devices, the plurality of data streams generated by executing the instructions.
HSAIO et al. (Hereafter, “Hsaio”) [US 2010/0232644 A1] discloses a method and system for counting the number of people [See Hsaio, Abstract]. First, a first face information is stored in a memory [See Hsaio, Abstract]. Then, an image is 
determined to be a complexion region or not [See Hsaio, Abstract]. The complexion region is determined to be a real face or not [See Hsaio, Abstract]. Next, a one-to-one similarity matching is processed between the potential face information and the first face information, when the similarity matching achieves a predetermined condition, use the potential face information to update the first face information, when the similarity matching does not achieve a predetermined condition and the potential face is the real face, the potential face is viewed as a second face information and added to the memory, and the first face information is set as been occluded [See Hsaio, Abstract]. Finally, the number of people in front of the camera is counted according to the faces stored in the memory [See Hsaio, Abstract]. 

Hsaio fails to explicitly disclose a hub communicatively interposed between the point monitor case and the centralized monitoring station cabinet, the hub comprising a wireless access point, an aggregator, and a graphical user interface, the graphical user interface configured to display, on a user mobile device, an aggregated current state comprising a combination of states of the plurality of confined spaces connected to the hub, the combination of states comprising a combination of data generated by the instructions; and wherein the aggregator is configured to aggregate a plurality of data streams from the plurality of point monitoring case ports connected to the plurality of confined space internal monitoring devices, the plurality of data streams generated by executing the instructions.
Matsuoka et al. (Hereafter, “Matsuoka”) [US 2019/0200872 A1] discloses a method of optimizing sleep of a subject using smart-home devices may include operating a smart-home system that is configured to operate in a normal mode and a sleep mode [See Matsuoka, Abstract]. The method may also include determining that the smart-home system should 
In some embodiments, a method of monitoring and optimizing the sleep of a subject using a plurality of smart-home devices may include operating a smart-home system comprising the plurality of smart-home devices [See Matsuoka, 0007]. The smart-home system may be configured to operate in a plurality of modes including a normal operating mode and a sleep mode [See Matsuoka, 0007]. The method may also include determining that the smart-home system should transition into the sleep mode from the normal operating mode [See Matsuoka, 0007]. The plurality of smart-home devices may use a set of default parameters when operating in the sleep mode [See Matsuoka, 0007]. The method may additionally include monitoring, while in the sleep mode, a sleep cycle of the subject using the plurality of smart-home devices [See Matsuoka, 0007]. The method may further include detecting, by the plurality of smart-home devices, behavior of the subject that indicates that the sleep cycle of the subject is being interrupted or about to be interrupted, and determining an environmental control that corresponds with the behavior of the subject [See Matsuoka, 0007]. The method may also 
In some implementations, the network interface 160 includes a conventional network device (e.g., a router), and the smart-home environment 100 of FIG. 1 includes a hub device 180 that is communicatively coupled to the network(s) 162 directly or via the network interface 160 [See Matsuoka, 0055]. The hub device 180 may be further communicatively coupled to one or more of the above intelligent, multi-sensing, network-connected devices (e.g., smart devices of the smart-home environment 100) [See Matsuoka, 0055]. Each of these smart devices optionally communicates with the hub device 180 using one or more radio communication networks available at least in the smart-home environment 100 (e.g., ZigBee, Z-Wave, Insteon, Bluetooth, Wi-Fi and other radio communication networks) [See Matsuoka, 0055]. In some implementations, the hub device 180 and devices coupled with/to the hub device can be controlled and/or interacted with via an application running on a smart phone, household controller, laptop, tablet computer, game console or similar electronic device [See Matsuoka, 0055]. In some implementations, a user of such controller application can view status of the hub device or coupled smart devices, configure the hub device to interoperate with smart devices newly introduced to the home network, commission new smart devices, and adjust or view settings of connected smart devices, etc. [See Matsuoka, 0055]. In some implementations the hub device extends the capabilities of low-capability smart devices to match the capabilities of the highly capable smart devices of the same type, integrates functionality of multiple different device types--even across different communication protocols, and is configured to 
In some embodiments, the live video feed 1802 and/or the sleep disturbance data 1804 may be captured and transmitted from the smart home devices 1810 [See Matsuoka, 0179]. A remote server 164 that is accessible over the Internet through a home Wi-Fi router can also perform the image processing algorithms on the live video feed 1802 and/or the thermal image data along with aggregating and analyzing the sleep disturbance data 1804 from the other smart home devices 1810 [See Matsuoka, 0179]. In these embodiments, the camera 118 can be a high-resolution camera that does not necessarily need to include processors and memories sufficient to execute the motion detection algorithms described above [See Matsuoka, 0179]. The server 164 may include a smart-home device monitoring server that collects monitoring information from smart-home devices in the smart-home environment [See Matsuoka, 0179]. The server 164 may also provide data synchronization and/or software upgrades to each of the smart-home devices, including the camera 118, in the smart-home environment [See Matsuoka, 0179]. The server 164 can be owned and/or operated by a manufacturer of the smart-home devices, including the camera 118 [See Matsuoka, 0179]. The server 164 may include a dedicated user account for each smart-home environment (e.g., each home) [See Matsuoka, 0179]. The server 164 may be referred to herein as a smart-home device monitoring 
The server 164 can transmit the live video feed 1802, the thermal image data, the sleep disturbance data 1804, and/or data analysis, along with any alerts, indications, and/or diagnoses calculated at the smart-home devices 1810 and/or the server 164 to a mobile device 166 of the user associated with the account on the server 164 [See Matsuoka, 0180]. The mobile device 166 may include a smart watch 166-1, a smartphone 166-2, a laptop computer, a tablet computer, a desktop computer, a personal digital assistant (PDA), an on-board car computer system, a digital home assistant (e.g., Google Home.RTM.), and/or any other computing device [See Matsuoka, 0180]. In some embodiments, the live video feed 1802, the thermal image data, and/or the sleep disturbance data 1804 can be transmitted directly from the camera 118 to the mobile device 166 without passing through the server 164, but rather through a local wireless network, such as Bluetooth.RTM. network or a proprietary smart-home network (e.g., Thread.RTM.) [See Matsuoka, 0180]. Some embodiments may also transmit only the live video feed 1802 and/or the raw sleep disturbance data 1804 to the mobile device 166 and allow the mobile device 166 to process this information to diagnose environmental conditions, sleep disturbances, and/or medical conditions for the infant 602 [See Matsuoka, 0180]. Therefore, the operations described herein for analyzing the various data and 
Matsuoka fails to explicitly disclose a hub communicatively interposed between the point monitor case and the centralized monitoring station cabinet, the hub comprising a wireless access point, an aggregator, and a graphical user interface, the graphical user interface configured to display, on a user mobile device, an aggregated current state comprising a combination of states of the plurality of confined spaces connected to the hub, the combination of states comprising a combination of data generated by the instructions; and wherein the aggregator is configured to aggregate a plurality of data streams from the plurality of point monitoring case ports connected to the plurality of confined space internal monitoring devices, the plurality of data streams generated by executing the instructions.
Therefore, the claimed subject matter cannot be anticipated by any of the references found nor if they were combined, would they make the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482